 Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 1 of 24 PAGEID #: 17792

                                                                                    1


 1                           UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
 2                                WESTERN DIVISION
                                      - - -
 3

 4     MARIE JOSEPH,                            .   Case No. 1:16-cv-465
                                                .
 5                 Plaintiff,                   .   Status Telephone Conference

 6                 - v -                 . Friday, July 19, 2019
                                         .
 7     RONALD JOSEPH, et al.,            . 1:00 p.m.
                                         .
 8               Defendant.              . Cincinnati, Ohio
                                    - - -
 9                        TRANSCRIPT OF PROCEEDINGS
            BEFORE THE HONORABLE TIMOTHY S. BLACK, JUDGE
10                                  - - -
       For the Plaintiff:           Kevin L. Murphy, Esq.
11                                  J. Jeffrey Landen, Esq.
                                    Nicholas R. Gregg, Esq.
12                                  Murphy Landen Jones, PLLC
                                    2400 Chamber Center Drive
13                                  Suite 200
                                    P.O. Box 17534
14                                  Fort Mitchell, Kentucky 41017

15     For the Defendant, Ronald Joseph:

16                                        James E. Burke, Esq.
                                          Rachael A. Rowe, Esq.
17                                        Jacob D. Rhode, Esq.
                                          Benjamin G. Stewart, Esq.
18                                        Keating Muething & Klekamp, PLL
                                          One East Fourth Street
19                                        Suite 1400
                                          Cincinnati, Ohio 45202
20
                                          James C. Frooman, Esq.
21                                        Frost Brown Todd, LLC
                                          3300 Great American Tower
22                                        301 East Fourth Street
                                          Cincinnati, Ohio 45202
23
       Law Clerk:                         Aren Olson
24
       Court Reporter:                    M. Sue Lopreato, RMR, CRR
25                                        100 East Fifth Street
                                          Cincinnati, Ohio 45202

                     Proceedings recorded by stenotype.
             Transcript prepared by computer-aided transcription.
 Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 2 of 24 PAGEID #: 17793
                                                                                      2




 1                           P R O C E E D I N G S

 2               (Status conference by telephone, 1:02 p.m.)

 3                                  -   -   -

 4                 THE COURT:     Good afternoon.      This is Judge Timothy

 5     Black on the civil case of Marie Joseph versus Ronald Joseph.

 6     I'm in the presence of the court reporter, on the record.                    I'm

 7     here with my law clerk, Aren Olson.           Do we have counsel for

 8     plaintiff Marie Joseph on the line?

 9                 MR. LANDEN:     Yes, Your Honor, Jeff Landen, Nick

10     Gregg, and Kevin Murphy.

11                 THE COURT:     Good afternoon to the three of you.           And

12     do I have counsel on the line on behalf of defendant?

13                 MR. BURKE:     Yes, Your Honor.      Jim Burke is here.

14                 MS. ROWE:    Yes, Your Honor.       This is Rachel Rowe.

15     And with me are Jacob Rhode and Ben Stewart.

16                 MR. FROOMAN:     And Jim Frooman, Your Honor.

17                 THE COURT:     Very well.     Is there anybody on the line

18     who hasn't tendered their appearance?            No response.     We have a

19     quorum.     I would like to make a reasonably short opening

20     statement, and then I would like to hear from you each in

21     turn.

22           We're here for a status conference.           The Court's received

23     the trial briefs and then had a request to set this for

24     status, given concerns about the scope of the trial.

25     Defendant asked for it, suggested that it wouldn't take more
 Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 3 of 24 PAGEID #: 17794
                                                                                    3




 1     than an hour.      The Court does not have an hour today, and I'm

 2     fully prepared and want to be laser focused.

 3           I sent you, through my law clerk, an email indicating

 4     that I wanted to discuss two questions today.              One, are there

 5     any pre-complaint records request at issue, other than the

 6     email from Roberts to Rouse dated 10/12/15.

 7           And two, with regard to the 10/12/15 record request, are

 8     the only issues, A, whether defendant provided plaintiff with,

 9     quote, source documents, end quote; and 2-B, whether defendant

10     provided plaintiff with, quote, original stock ledgers, end

11     quote.

12           On May 14, by notation order, Court indicated that the

13     bench trial shall address only those corporate records

14     requests submitted prior to the filing of the Complaint.

15           On 5/24, plaintiff submitted a trial brief, set now two

16     issues for trial, A, whether defendant failed to meet

17     plaintiff's 10/12/15 request for Columbia's, quote, complete

18     books and records of account, end quote, by failing to provide

19     plaintiff with, quote, source documents, end quote.

20           And B, whether defendant failed to meet plaintiff's 10/12

21     request for the records of Columbia's shareholders by failing

22     to provide plaintiff with, quote, original stock ledgers, end

23     quote.

24           On June 17th, defendant filed a response arguing that the

25     request for source documents is improper because plaintiff did
 Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 4 of 24 PAGEID #: 17795
                                                                                    4




 1     not request them until after filing the complaint.               And two,

 2     plaintiff's request for original stock ledgers is moot because

 3     defendant has already agreed to provide them.

 4           Plaintiff's trial brief provides that the most

 5     significant issues for trial are, A, whether defendant

 6     provided plaintiff with source documents; and B, whether

 7     defendant provided plaintiff with the original stock ledgers.

 8     But plaintiff's trial brief also indicates that trial could

 9     focus on C, whether defendant provided plaintiff with access

10     to Columbia's general ledgers.

11           Plaintiff's trial brief asked the Court to resolve the

12     following questions of fact with respect to the source

13     documents.     A, whether the source documents exist.            B, whether

14     the source documents are kept in a reasonably accessible

15     manner.     And C, whether the time, place, and manner in which

16     plaintiff seeks to inspect the source documents is reasonable.

17           According to plaintiff, a, quote, source document, end

18     quote, is a document such as a receipt and invoice or a

19     purchase order that, quote, supports or backs up a given

20     transaction, end quote.         It would appear plaintiff did not ask

21     defendant for source documents specifically until 9/5/18.

22           I would like to hear very briefly your answers to the two

23     questions I posed by email three days ago, and that question

24     is, one, are there any pre-complaint records request at issue,

25     other than the email from Michael Roberts to Joseph Rouse,
 Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 5 of 24 PAGEID #: 17796
                                                                                     5




 1     dated 10/12/15, and with regard to that records request, are

 2     the only issues whether defendant provided plaintiff with

 3     source documents, and whether defendant provided plaintiff

 4     with original stock ledgers.

 5           I'd like to hear the answers to those two questions from

 6     the plaintiff first, and then the defense.             So on behalf of

 7     plaintiff, who will be heard in response to my two emailed

 8     questions of three days ago?

 9                 MR. LANDEN:     Jeff Landen here, Your Honor.

10                 THE COURT:     Very well.     Would you go ahead, please.

11                 MR. LANDEN:     Okay.    Your Honor, the answer to the

12     first question is, the only request that is at issue in trial,

13     as we understand the Court's directive, is the email from

14     Michael Roberts to Joseph Rouse dated 10/12/15.              That's the

15     only request.

16                 THE COURT:     Okay.    That's a straightforward answer to

17     that question.      As to question two?

18                 MR. LANDEN:     The phrasing of whether the only issue

19     is if the source documents have been provided gets into the

20     question of have the source documents been provided?                That is

21     the threshold question, to which the answer is no, but then

22     that further leads to the other issues that the Court

23     mentioned in describing the situation, such as where they are

24     kept, time, place, and manner, et cetera.

25           But in terms of the documents being sought, the stuff
 Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 6 of 24 PAGEID #: 17797
                                                                                    6




 1     that Michael Roberts requested within that scope, and the

 2     threshold issue is, indeed, if they had been provided, and

 3     then -- but again, noting that we would have to go on into the

 4     separate question of if the Court decides that we are entitled

 5     to them, that we would be needing to address time, place, and

 6     manner of where they're kept and when we could access it.

 7                 THE COURT:     Would you agree that whether defendant

 8     provided plaintiff with source documents in the request for

 9     the complete books and records of account, together with the

10     minutes, whether the question whether that request includes

11     source documents, is that not a question of law?

12           You do not ask the Court to decide as a matter of fact

13     that the source documents are part of the complete books and

14     records of account requests, instead you moved to other

15     issues.

16           But is not the threshold issue a question of law as to

17     whether the request for complete books and records of account

18     includes source documents, if not specifically referenced,

19     such source documents being documents such as a receipt, an

20     invoice, or a purchase order that supports or backs up a given

21     transaction?

22                 MR. LANDEN:     Your Honor, respectfully, I disagree

23     with that from the standpoint that the question arises as to

24     whether those so-called source documents, the way we've been

25     short-handing it, are, in fact, and that's a fact question,
 Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 7 of 24 PAGEID #: 17798
                                                                                        7




 1     included in the complete books and records of account of

 2     Columbia.     If they are, then they are included.

 3                 THE COURT:     Very well.     And as to question 2-B, is

 4     the issue whether defendant provided plaintiff with, quote,

 5     original stock ledgers, end quote?

 6                 MR. LANDEN:     As to that issue, Your Honor, the

 7     question is one of copies having been provided of materials

 8     other than the stock ledgers themselves, and that gets into

 9     the issue of the assertion by the defendant that those stock

10     ledgers, the originals themselves, are lost or destroyed.                    I

11     never heard destroyed, actually, just that they are lost,

12     they've not been found.         And I want to focus in on the wording

13     of whether -- in terms of the originals of things, because

14     there's really two issues there.

15           One is our ability to see the original in the sense of

16     touching pieces of paper that are -- because these are older

17     documents, that would be the original as opposed to a

18     photocopy or image of a document, in that sense.

19           And then there's another sense of the word original, in

20     which the question is are these the source -- and again, I

21     don't want to use the word source, perhaps.             Are these the

22     basic form in which the information was recorded, because of

23     the perception, which I don't think is really disputed, that

24     what we are looking at, even if we see the, quote, originals

25     in the sense of not a photocopy something, is not the thing
 Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 8 of 24 PAGEID #: 17799
                                                                                    8




 1     that existed in 1955 or 1968 or 1975, it's something that has

 2     been generated subsequently.          So both of those issues are in

 3     play.

 4           The positions taken by the defendant most recently tend

 5     to take the question of seeing the photocopy idea out of play,

 6     and that they're saying fine, you can look at them, you can

 7     make copies of things.        That would still leave the question of

 8     what happened to and where are the originals in the sense of

 9     those which are the basic form in which the material or

10     information is contemporaneously reported.

11                 THE COURT:     And what do you make of defendant's

12     assertion that Columbia kept a hard copy stock ledger from

13     '53 to '88, the original stock ledger, and a computer

14     generated stock ledger from 1988 to the present, the computer

15     printouts?

16                 MR. LANDEN:     Well, we understand that assertion,

17     Judge.    The question is as to the original stock ledger as

18     it's being described there, the information, it has been

19     provided, that predates 1988; in other words, this is the

20     distinction that I want to draw.           Let me be clear on what our

21     position is.

22           When the newly typed, newly data entered general ledger

23     is generated in 1988 and thereafter, the information had to

24     come from somewhere.        And we do not think it likely that it

25     was -- with the amount of detail that was listed there, that
 Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 9 of 24 PAGEID #: 17800
                                                                                    9




 1     it was based on memory.         It had to be physically referencing

 2     something.     And what we want to get to is whatever something

 3     in that regards still exists.          And there are several

 4     possibilities, of course.         There was a contemporaneous

 5     existing paper copy from which the '88 and thereafter stuff

 6     was generated in its first iteration.            It's also possible that

 7     it didn't exist at that time, and it was recreated off of the

 8     stock certificates themselves.

 9           We would want to get to the bottom of that because, from

10     our standpoint, the stock certificates appeared out of, I

11     won't say thin air, but they appeared late in the case,

12     relatively speaking, and produced by Ron's sons rather than by

13     Ron, and we would like to know where those came from because,

14     from the standpoint of if they are -- again, if we're getting

15     here copies of some type of images of these, we'd want to see

16     the originals in the sense of physical paper, but then also

17     it's a fair question, we believe, but where were these?

18     Because that might lead us to where the rest of the stock

19     ledger information is.

20                 THE COURT:     So as to question two, are the only

21     issues whether defendant provided plaintiff with source

22     documents and whether defendant provided plaintiff with

23     original stock ledgers?

24                 MR. LANDEN:     In each case, that's the threshold

25     issue, but as I had indicated in regard to the source
Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 10 of 24 PAGEID #: 17801
                                                                                    10




 1     documents, you know, we have the question of -- and again, I

 2     will simply elaborate slightly, that the source documents

 3     themselves, getting to those is the goal.            The means of

 4     getting to those includes time, place, and manner.               The means

 5     of getting to those also includes access to the records that

 6     have already been produced in some form.            Now, I don't mean to

 7     get metaphysical here, but I think it's important to make the

 8     following distinction.

 9           We had been provided, as we've pointed out on multiple

10     occasions, with the so-called general ledger, which is

11     actually a printout from an electronic system.              And at this

12     point, as we sit here today, we still do not have the general

13     ledger itself in its original form complete with all of its

14     functionality.

15           What's the significance of that functionality?             The

16     significance of that functionality is as a means to get to

17     source documents, but there's a step here in the middle of do

18     we even have the general ledger.

19           The answer to that is no.        We have information generated

20     from the general ledger, and it had been -- even that has been

21     produced only in the form of a generated copy produced in the

22     litigation and subject to the limitations of the protective

23     order put in place by the Court.

24           So we don't even, in the sense of being able to assume

25     that the case is over, have those documents.             We don't really
Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 11 of 24 PAGEID #: 17802
                                                                                    11




 1     have them, and even if we -- to the extent that we have them,

 2     we don't have them in a form that is the original.

 3                THE COURT:     So may I ask a question.        In regard to

 4     question number two, are you saying that there is a third

 5     issue, the first being whether defendant provided plaintiff

 6     with source documents; the second being whether defendant

 7     provided plaintiff with original stock ledgers; and three,

 8     whether defendant provided Columbia's general ledgers?

 9                MR. LANDEN:     That is an issue that leads into the

10     other two, but yes, if you want to frame it up as a separate

11     issue, it's a means to an end.          But the thing that we do have,

12     we acknowledge that we have the printout, and we don't want to

13     be overly picky, as it were, in that regard.

14           At the same time, to the extent that we do not have that

15     intermediate step of the electronic version of the general

16     ledger, that is a part of the issue that is sum and substance

17     of finding the sore spot.

18                THE COURT:     And if I cast that as a third issue, are

19     those the only issues, those three issues, for trial?

20                MR. LANDEN:     Yes, Your Honor.

21                THE COURT:     Very well.     I'd like to talk to the

22     defense.    I would like the defense to answer my two questions

23     emailed to you three days ago and we'll see how we go.                So who

24     will be heard?

25                MR. BURKE:     Your Honor, this is Jim Burke.          I'll
Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 12 of 24 PAGEID #: 17803
                                                                                    12




 1     speak.

 2                THE COURT:     Great.    Question number one, are there

 3     any pre-complaint records request at issue, other than the

 4     email from Roberts to Rouse dated 10/12/15?

 5                MR. BURKE:     We agree with the plaintiffs.          No, there

 6     are not.

 7                THE COURT:     All right.     And do you agree that the

 8     only issues are the three identified, whether defendant

 9     provided plaintiff with source documents, whether defendant

10     provided plaintiff with original stock ledgers, and third, did

11     defendant provide plaintiff Columbia's general ledgers?                And

12     do you think that a threshold question of law is whether those

13     three items were included in the request for complete books

14     and records of account?

15                MR. BURKE:     Number one, Your Honor, the issues of

16     stock ledgers and source documents are the only issues that

17     were preserved in plaintiff's brief, in our view.              You said,

18     when we had raised the issue early on, you know, we don't know

19     what's to be tried, and you said the plaintiff's going to have

20     to tell us.     That's what they identified.         We understand what

21     he's now saying about general ledger, although metaphysical

22     does not begin to describe it, but we believe they have the

23     general ledger.

24           We absolutely believe that the statutory term of complete

25     books and records under 1701.37 is a question of law as to
Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 13 of 24 PAGEID #: 17804
                                                                                    13




 1     whether or not that includes source documents, as plaintiffs

 2     are defining it, including this notion now that until I see an

 3     original document, it doesn't exist to me, because the Federal

 4     Rules of Evidence provide that absent some kind of evidence or

 5     indication that there's something different between an

 6     original and a copy, a copy is every bit as useful as an

 7     original, under law.

 8           And in the presentation we've heard, there's been

 9     absolutely no indication of any difference between any of the

10     copies they've gotten and the original, but yes, we do believe

11     that that's a threshold question of law.

12                 THE COURT:    And do you think it's a threshold

13     question of law whether defendant plaintiff -- provided

14     plaintiff with, quote, original stock ledgers, end quote?

15                 MR. BURKE:    We do not because we don't think that's

16     at all contested.       And I think what Mr. Landen indicated is

17     right.    I mean, the plaintiffs stipulated in Joint Exhibit 11

18     at trial to the stock ownership as of the present time.

19                 THE COURT:    Joint Exhibit 11 at trial, is that what

20     you said?

21                 MR. BURKE:    At trial.

22                 THE COURT:    Okay.

23                 MR. BURKE:    They stipulated to the stock ledger and

24     share ownership.

25                 THE COURT:    Very well.     And --
Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 14 of 24 PAGEID #: 17805
                                                                                    14




 1                MR. BURKE:     They have received every -- I'm sorry.

 2                THE COURT:     No.   You're telling me that whether

 3     defendant provided plaintiff with source documents, the

 4     threshold question is a question of law as to whether source

 5     documents are included within the request for complete books

 6     and records of account, correct?

 7                MR. BURKE:     Correct, Your Honor, because as you

 8     indicated --

 9                THE COURT:     It's correct?

10                MR. BURKE:     -- the letter that we got -- yes,

11     correct.    As you indicated, Your Honor, you indicated the

12     letter that we got, the 2015 request, which is the only

13     pre-complaint request, never mentions the word source

14     documents, and the source documents that plaintiffs are

15     talking about in their brief is a list of transactions we got

16     in September 2018, many of which did not occur until after

17     that request in 2015.

18                THE COURT:     Very well.

19                MR. BURKE:     So there's another question, which is,

20     does every request under Ohio law for the complete books of

21     records require us to go back and get, quote unquote, source

22     documents, wherever that may be?

23                THE COURT:     I understand.

24                MR. BURKE:     But Mr. Roberts' --

25                THE COURT:     I understand.
Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 15 of 24 PAGEID #: 17806
                                                                                    15




 1                MR. BURKE:     But Mr. Roberts' request was broader than

 2     just those transactions.

 3                THE COURT:     And you believe that whether defendant

 4     provided plaintiff with source documents

 5     is -- the threshold question is a question of law whether

 6     source documents are included within the request for complete

 7     books and records of account?

 8                MR. BURKE:     Yes, Your Honor.

 9                THE COURT:     All right.     And as to the issue of

10     whether defendant provided plaintiff with original stock

11     ledgers, you're telling me that it's agreed that stock ledgers

12     were provided, but they were by virtue of copies, and you

13     think as a matter of law copies is sufficient versus original

14     stock ledgers; is that right?

15                MR. BURKE:     That is, Your Honor.       In addition, we

16     have given them copies of every single issued, transferred,

17     and cancelled stock certificate of Columbia dating back to

18     1953.

19           The one volume of the Columbia minute book that they are

20     concerned about is a minute book, volume four, that has some

21     handwritten and typewritten stock ledgers in the minute book

22     itself that date from the 1950s through 1988, all of which

23     precedes the request that they made in this case, and which

24     precedes the period relevant to Mr. Roberts' request.               But

25     those have also been offered to plaintiffs if they want to
Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 16 of 24 PAGEID #: 17807
                                                                                    16




 1     come in and look at them.

 2           After 1988, the Court's a hundred percent right, this was

 3     maintained in a handwritten form by the counsel, and it was

 4     updated on a word processing system as work went forward.                So

 5     it is a mystery to us how we could do anything other than what

 6     we have done, nor is there any indication from plaintiffs why,

 7     if anything, there are these copies that they have gotten, and

 8     they have inspected the originals, and they can come back and

 9     inspect the originals again, in any way raise questions about

10     how they are similar to or in conformity with the originals.

11                THE COURT:     Very well.     Mr. Landen, you want a short

12     reply?

13                MR. LANDEN:     Yes, Your Honor.       As to the reference

14     that Mr. Burke just made to the paper copies of things that we

15     were permitted to inspect at one point, I believe that that

16     has been an issue earlier in the case, but counsel for Ron

17     Joseph has indicated that we can go back and inspect them

18     again, as you just heard, and we're good with that, provided a

19     couple of things that are very important.

20           When we were there inspecting certain documents, I want

21     to be clear that it didn't include everything all the way

22     back.    It just included what they had available, saying the

23     rest had been lost along the way.          But the part that was there

24     in paper, we were put in a position as to both the stock

25     ledgers, et cetera, and as to the minutes contained in those
Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 17 of 24 PAGEID #: 17808
                                                                                    17




 1     various books, which were also part of our scope of what we

 2     were seeking.

 3           We were not permitted to make copies, and so we ended up

 4     having to do, you know, long, cursive writing and printing on

 5     legal pads trying to make a record for ourselves of what those

 6     show.

 7           What we would ask is that, in that regard, if that part

 8     of it can be limited out of the consideration for the trial so

 9     long as we can, A, inspect them; B, make copies of them; and

10     C, an important distinction, that we are free to do whatever

11     we want with those, rather than having them treated as an

12     ongoing basis part of something subject to the protective

13     order in the case, which is a restriction that has been

14     articulated by Ronald Joseph in the past as to that which has

15     been produced.

16                THE COURT:     Sounds to me like you guys might be able

17     to work out the issue relating to stock ledgers.              Do I

18     misapprehend, Mr. Landen?

19                MR. LANDEN:     I don't think you misapprehend, Judge.

20     I think that one can be worked out.

21                THE COURT:     All right.

22                MR. LANDEN:     But it will require that we be very

23     specific in what we're allowed to see, what we're allowed to

24     copy, and be clear that we are not limited in terms of our

25     ability to do anything with that information on an ongoing
Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 18 of 24 PAGEID #: 17809
                                                                                    18




 1     basis.

 2                THE COURT:     Is the defense --

 3                MR. BURKE:     Your Honor --

 4                THE COURT:     Yes, Mr. Burke.

 5                MR. BURKE:     -- if I can be heard?        First of all --

 6                THE COURT:     Mr. Burke, Mr. Burke --

 7                MR. BURKE:     Yes.

 8                THE COURT:     -- I was going to ask if you can be

 9     responsive to what Mr. Landen just proposed?

10                MR. BURKE:     Yes, Your Honor.

11                THE COURT:     Go ahead.

12                MR. BURKE:     Your Honor, first, Mr. Landen has thrown

13     another issue on the table, but I will turn to that last.

14     When we produced these documents, the 1950s stock

15     certificates, 1960s, 1970s, it was far beyond the scope of

16     discovery, which is why they were -- we let them look at them.

17     They can come in and copy whatever they want.             They've already

18     got copies of all the stock certificates.            We don't care.

19           But with respect to the third question, this is all of a

20     sudden the camel's nose under the tent.            What possible reason

21     or benefit to this corporation that they are supposed to be

22     shareholders of could there be to let them, quote, make

23     whatever use we want to, closed quote, of the stock

24     certificates.

25           We have throughout maintained that they have an
Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 19 of 24 PAGEID #: 17810
                                                                                    19




 1     obligation, as a shareholder of a privately held company, to

 2     maintain the confidentiality of what they receive.               That's why

 3     we've been producing stuff under the protective order because

 4     just that.     Who knows what they want to do with it, but

 5     there's no possible, proper, and reasonable corporate purpose

 6     for them to, quote, do whatever they want, close quote, with

 7     what we give them.

 8           These are highly confidential financial and business

 9     records of a privately held company, and we will maintain that

10     whatever they get, absent some showing to the Court, they need

11     to maintain confidentiality.         If there's a subpoena they have

12     to respond to, or something else, that's different.               They can

13     come to the Court, they can come to us and try to address

14     that, but knowing the way plaintiffs operate, Your Honor, no,

15     we are not willing to just sort of give them these things and

16     let them do willy-nilly whatever they want with them.

17                THE COURT:     So does that prevent an agreed

18     resolution, Mr. Landen?

19                MR. LANDEN:     Judge, I'm concerned that it may, if the

20     defendant insists that anything that has been produced or that

21     will be produced is infinitely and perennially subject to a

22     protective order in the litigation.           If that is something that

23     is negotiable, then we are happy to negotiate it, and that may

24     lead to a resolution.        We're happy to pursue that and then

25     report back to the Court on whether it will do so or not.                But
Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 20 of 24 PAGEID #: 17811
                                                                                    20




 1     I am concerned that, based on Mr. Burke's statement, it may

 2     present a stumbling block to a quick resolution at issue.

 3                MR. BURKE:     We're prepared to negotiate anything,

 4     Your Honor.

 5                THE COURT:     All right.

 6                MR. BURKE:     But my question to the plaintiffs is what

 7     possible reason would you have to disclose these to third

 8     parties?

 9                THE COURT:     And I'm not going to get in the middle of

10     that, other than to say, Mr. Landen, if it's not pursuant to a

11     protective order but it's pursuant to the principle of law,

12     that they're confidential and not to be disclosed.               Is that

13     going to prevent resolution of the offered inspection and

14     copying of the stock ledgers?

15                MR. LANDEN:     Judge, to be very clear, it depends on

16     what the restriction is.

17                THE COURT:     You can't --

18                MR. LANDEN:     If the restriction is limited to she can

19     look at them, and we presumably as counsel can look at them,

20     but she cannot, for example, share them with any other

21     shareholders of the corporation, that's a problem.               If she

22     cannot do anything with them, for example --

23                THE COURT:     Okay.    Can I interrupt?

24                MR. LANDEN:     Sure.

25                THE COURT:     Is the first example a problem,
Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 21 of 24 PAGEID #: 17812
                                                                                    21




 1     Mr. Burke?     It's a yes or no.

 2                MR. BURKE:     I can't answer you yes or no, Your Honor.

 3                THE COURT:     Okay.    I am going to change the subject,

 4     but before I do, I've heard from you all.            I heard from

 5     Mr. Landen first fully.        I heard from Mr. Burke.        I gave

 6     Mr. Landen a short reply.         Is there more in reply, or are you

 7     done, Mr. Landen?       My sense was you were done.

 8                MR. LANDEN:     I am, Your Honor.

 9                THE COURT:     Mr. Burke, you need a sur sur sur-reply?

10                MR. BURKE:     The only point I'll make briefly, Your

11     Honor --

12                THE COURT:     Is that yes?

13                MR. BURKE:     -- is a motion that the general ledger --

14     I'm sorry?

15                THE COURT:     Was that yes?

16                MR. BURKE:     That's a yes, Your Honor.         I apologize.

17                THE COURT:     Go ahead.

18                MR. BURKE:     The only brief note I'd make is the

19     notion that the general ledger they've got is not somehow the

20     general ledger because they believe there's some ability to go

21     on the electronic version of our own system and automatically

22     punch up source documents is not true.            Prior testimony has

23     debunked that.      And what they have is exactly what the general

24     ledger shows.      So other than that, Your Honor, I have no other

25     comment.
Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 22 of 24 PAGEID #: 17813
                                                                                    22




 1                THE COURT:     Very well.     Mr. Landen, you need a sur

 2     sur sur sur-reply?

 3                MR. LANDEN:     No, Your Honor.

 4                THE COURT:     All right.     I appreciate you making

 5     yourselves available, and I appreciate this 30 minutes with

 6     you.

 7            It is my clear conclusion that the issue whether source

 8     documents are included within the request for complete books

 9     and records of account in the first issue is a threshold

10     question of law.

11            I also believe that if the issue is that defendant

12     produced the stock ledgers but it wasn't the original, I think

13     it's a question of law whether that makes for a triable issue,

14     and I have the same sense for the general ledger.

15            The Court vacates the trial date, grants both sides leave

16     to file a motion for summary judgement specifically, and

17     having so acted, when can I expect motions for summary

18     judgement from the defendant's perspective, Mr. Burke?

19                MR. BURKE:     I will defer, if I can, to Mr. Stewart

20     and Mr. Rhode.

21                THE COURT:     Are they on the laboring oars?

22                MR. BURKE:     They are the laboring today, or the

23     laboring oar along with Ms. Rowe.

24                THE COURT:     All right.

25                MS. ROWE:     They are what we call the laborers, Your
Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 23 of 24 PAGEID #: 17814
                                                                                    23




 1     Honor.

 2                 THE COURT:    And I'm sure it's a term of endearment.

 3     Go ahead.

 4                 MS. ROWE:    Very much so.        If we could have 30 days,

 5     we would very much appreciate it.

 6                 THE COURT:    Are you comfortable with that time

 7     period, Mr. Landen?

 8                 MR. LANDEN:    Yes, Your Honor.

 9                 THE COURT:    All right.     Motions for summary judgement

10     are due August 19.       What was the question?        Somebody make a

11     comment?    Very well.

12                 MR. MURPHY:    Your Honor, Kevin Murphy calling you

13     from Scotland.

14                 THE COURT:    Well, greetings to Scotland.         All right.

15     The Court has acted.       I expect cross-motions for summary

16     judgement on the 19th of August.             I believe we've done what we

17     can today.     Does the plaintiff need to be heard further?

18                 MR. LANDEN:    No, Your Honor.

19                 THE COURT:    The defense?

20                 MR. BURKE:    No, Your Honor.

21                 THE COURT:    Very well.     Court's going to adjourn by

22     saying good-bye and hanging up.          Thank you, counsel.

23     Good-bye.

24                    (Proceedings concluded at 1:36 p.m.)

25                                      -   -   -
Case: 1:16-cv-00465-TSB Doc #: 242 Filed: 07/24/19 Page: 24 of 24 PAGEID #: 17815
                                                                                    24




 1                           C E R T I F I C A T E

 2                                    -   -   -

 3           I, M. Sue Lopreato, the undersigned, certify that the

 4     foregoing is a correct transcript from the record of

 5     proceedings in the above-entitled matter.

 6

 7                                 /s/ M. Sue Lopreato
                                   M. Sue Lopreato
 8                                 Official Court Reporter

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
